Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2021 is in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  The Information Disclosure Statement has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



s 1, 7-8, and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-11, and 17-18  of U.S. Patent No. 11,010,222.  Although the claims at issue are not identical, they are not patentably distinct from each other because, as listed in the table below, Instant Application claims 1, 7-8, and 14-15 are anticipated by U.S. Patent  No. 11,010,222 claims 1-3, 9-11, and 17-18.

Claims 1, 4-6, 8, 11-13, 15, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 10, 12-14, 19 and 21-22  of copending Application No. 16/707,539.  Although the claims at issue are not identical, they are not patentably distinct from each other because, as listed in the table below, Instant Application claims 1, 4-6, 8, 11-13, 15, and 19-20  are anticipated by Application No. 16/707,539 claims 1, 3-5, 10, 12-14, 19, and 21-22.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
APN: 17/235,686
U.S. Patent No. 11,010,222
Application No. 16/707,539
Claim 1
Claims 1-2
Claim 1
Claim 4

Claim 5
Claim 5

Claim 3
Claim 6

Claim 4
Claim 7
Claim 3

Claim 8
Claims 9-10
Claim 10


Claim 14
Claim 12

Claim 12
Claim 13

Claim 13
Claim 14
Claim 11

Claim 15
Claims 17, 18
Claim 19
Claim 19

Claim 21
Claim 20

Claim 22


Therefore, claims 1-3, 9-11, and 17-18 of patent number 11,010,222 are in essence a “species” of the generic invention of Instant Application claims 1, 7-8, and 14-15. Furthermore, claims 1, 3-5, 10, 12-14, 19 and 21-22 of application number 16/707,539 are in essence a “species” of the generic invention of Instant Application claims 1, 4-6, 8, 11-13, 15, and 19-20.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A later patent/application claim is not patentably distinct from an earlier patent/application claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); and Eli Lilly and Company v Barr Laboratories, Inc., United States Court of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 recites generating analytical data for a failure mode of an equipment model using a failure curve model and causing a visualization of the analytical data.  Independent claims 1, 8, and 15 and the dependent claims recite further description of the data, failure mode, failure curve model, probability of failure, and visual display of the data using a graph and point on the graph.  These limitations are no more than mathematical concepts, calculations and data, which are abstract. There is no recitation of an integration of this abstract idea into a practical application, as there is only a display of the result.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because visualization or display of data has long been taken by the courts to be no more than extra-solution activity as explained below.  

STEP 1:
As an initial matter, determine if the claims fall within at least one of the four categories of subject matter eligible for patent protection: process, machines, 

STEP 2A:
STEP 2A, Prong 1:  Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
In this case, claims 1-20 are directed to the limitations described above. These limitations correspond to the abstract idea of mathematical concepts, calculations and data.  Since an abstract idea is present in the claims, the analysis continues to STEP 2A, Prong 2.

STEP 2A, Prong 2:  This judicial exception that is abstract idea is not integrated into a practical application because claims 1-20 merely use the computer as a tool to perform an abstract idea.  Furthermore, this judicial exception that is abstract idea is not integrated into a practical application because claims 1-20  add insignificant extra-solution activity to the judicial exception.

Independent claim 8 recites a generic “system” and generic computer elements of processor and computer-readable medium.  Claim 8 in the last line recites generic computing device for displaying.  These generic computer elements of claim 8 do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (see MPEP 2106.05(f)). Dependent claims 9-14 do not provide any further computer elements that add a meaningful limitation to the abstract idea. 
Independent claim 15 recites a “medium, tangibly embodying a set of instructions that … perform operations” and generic computer elements of processor and machine-readable storage medium. Claim 15 in the last line recites generic computing device for displaying.  These generic computer elements of claim 15 do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (see MPEP 2106.05(f)). Dependent claims 16-20 do not provide any further computer elements that add a meaningful limitation to the abstract idea.  Since the judicial exception is not integrated into a practical application, the analysis continues to STEP 2B.


STEP 2B:
If a judicial exception that is an abstract idea is present in the claims, it must be determined whether any element or combination of the elements, in the claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception itself. Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 5, 8, 12, 15, and 19 recite outputting generated analytical data and a graph indicating probabilities of failure.  However, these additional limitations when considered separately and in combination are not sufficient to amount to significantly more than the judicial exception because they are insignificant extra-solution activity of collecting, analyzing, and outputting information into a computer as recognized by Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), see  MPEP § 2106.05(g).  Thus, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Leao (U.S. Publ. No. 2006/0069946 A1), hereinafter Leao.
Regarding claim 1, Leao teaches:
a computer-implemented method performed by a computer system (Leao, Abstract, Fig. 1, paragraph 0032, Fig. 14, paragraphs 0143-0144)
having a memory (Leao, Fig. 14, paragraph 0144) and 
at least one hardware processor (Leao, Fig. 14, paragraph 0144), the computer-implemented method comprising: 
generating analytical data for a failure mode of an equipment model (Leao, paragraphs 0019, 0030-0031 and 0035) 
using a failure curve model (Leao, paragraphs 0031 and 0035 where stored failure rates and lifetime probabilities are these models.  Also, Figs. 10A-10B shows failure curve model described in paragraphs 0102-0104.), 
the failure mode corresponding to a specific way in which the equipment model is capable of failing (Leao, paragraph 0031 “Failure prognosis problems comprising other characteristics such as multiple failure modes …” and 0026 “Failure can correspond to a condition or state of the asset in which the asset has been degraded in way that the asset can no longer perform its function in a satisfactory way.” Paragraph 0027 teaches models of degradation.), 
the failure curve model being configured to estimate lifetime failure data for the failure mode of the equipment model (Leao, Figs. 10A-10B and paragraphs 0102-0104, also see paragraphs 0031 and 0035 “lifetime probabilities” for lifetime failure data), 
the lifetime failure data indicating a probability of the equipment model failing in the specific way of the failure mode at any specific point in time during a lifetime of a physical instance of the equipment model (Leao, paragraphs 0031 and 0035. Paragraph 0027 teaches models of degradation and paragraph 0036 teaches operating point of the equipment model 11A-110N. See also Figs. 10A-10B probability of failure at specific point in time.), 
the analytical data indicating at least a portion of the lifetime failure data for the equipment model corresponding to the failure mode (Leao, paragraphs 0019, 0030); and 
causing a visualization of the generated analytical data to be displayed on a computing device (Leao, Figs. 7, 10A-12 shows data that can be displayed and Fig. 14 shows video display 1410 of computer device 1400 paragraphs 0143-0144). 

Regarding claim 8, Leao teaches:
a system (Leao, Abstract, Fig. 1, paragraph 0032, Fig. 14, paragraphs 0143-0144) comprising: 
at least one hardware processor (Leao, Fig. 14, paragraph 0144); and 
a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one processor to perform operations (Leao, Fig. 14, blocks 1402, 1404, 1416, paragraphs 0144-0146) comprising:
generating analytical data for a failure mode of an equipment model (Leao, paragraphs 0019, 0030-0031 and 0035) 
using a failure curve model (Leao, paragraphs 0031 and 0035 where stored failure rates and lifetime probabilities are these models.  Also, Figs. 10A-10B shows failure curve model described in paragraphs 0102-0104.), 
the failure mode corresponding to a specific way in which the equipment model is capable of failing (Leao, paragraph 0031 “Failure prognosis problems comprising other characteristics such as multiple failure modes …” and 0026 “Failure can correspond to a condition or state of the asset in which the asset has , 
the failure curve model being configured to estimate lifetime failure data for the failure mode of the equipment model (Leao, Figs. 10A-10B and paragraphs 0102-0104, also see paragraphs 0031 and 0035 “lifetime probabilities” for lifetime failure data), 
the lifetime failure data indicating a probability of the equipment model failing in the specific way of the failure mode at any specific point in time during a lifetime of a physical instance of the equipment model (Leao, paragraphs 0031 and 0035. Paragraph 0027 teaches models of degradation and paragraph 0036 teaches operating point of the equipment model 11A-110N. See also Figs. 10A-10B probability of failure at specific point in time.), 
the analytical data indicating at least a portion of the lifetime failure data for the equipment model corresponding to the failure mode (Leao, paragraphs 0019, 0030); and 
causing a visualization of the generated analytical data to be displayed on a computing device (Leao, Figs. 7, 10A-12 shows data that can be displayed and Fig. 14 shows video display 1410 of computer device 1400 paragraphs 0143-0144). 
  
Regarding claim 15, Leao teaches:
a non-transitory machine-readable storage medium, tangibly embodying a set of instructions that, when executed by at least one hardware processor, causes the at least one processor to perform operations (Leao, Fig. 14, blocks 1402, 1404, 1416, paragraphs 0144-0146) comprising: 
generating analytical data for a failure mode of an equipment model (Leao, paragraphs 0019, 0030-0031 and 0035) 
using a failure curve model (Leao, paragraphs 0031 and 0035 where stored failure rates and lifetime probabilities are these models.  Also, Figs. 10A-10B shows failure curve model described in paragraphs 0102-0104.), 
the failure mode corresponding to a specific way in which the equipment model is capable of failing (Leao, paragraph 0031 “Failure prognosis problems comprising other characteristics such as multiple failure modes …” and 0026 “Failure can correspond to a condition or state of the asset in which the asset has been degraded in way that the asset can no longer perform its function in a satisfactory way.” Paragraph 0027 teaches models of degradation.), 
the failure curve model being configured to estimate lifetime failure data for the failure mode of the equipment model (Leao, Figs. 10A-10B and paragraphs 0102-0104, also see paragraphs 0031 and 0035 “lifetime probabilities” for lifetime failure data), 
the lifetime failure data indicating a probability of the equipment model failing in the specific way of the failure mode at any specific point in time during a lifetime of a physical instance of the equipment model (Leao, paragraphs 0031 and 0035. Paragraph 0027 teaches models of degradation and paragraph 0036 teaches operating point of the equipment model 11A-110N. See also Figs. 10A-10B probability of failure at specific point in time.), 
the analytical data indicating at least a portion of the lifetime failure data for the equipment model corresponding to the failure mode (Leao, paragraphs 0019, 0030); and 
causing a visualization of the generated analytical data to be displayed on a computing device (Leao, Figs. 7, 10A-12 shows data that can be displayed and Fig. 14 shows video display 1410 of computer device 1400 paragraphs 0143-0144). 
 
	Regarding dependent claims 2, 9, and 16, Leao teaches wherein the failure mode corresponds to a specific subcomponent of the equipment model (Leao, paragraphs 0002 “device or components of a device”, 0025-0026, 0031, 0033 “components thereof” of assets 110A-N in Fig. 1, 0034.). 

Regarding dependent claims 3, 10, and 17, Leao teaches wherein the generated analytical data comprises probability of failure data (Leao, 0019, 0030-0031. Figs. 10A-10B show Probability model data of failure.). 

Regarding dependent claims 4, 11, and 18, Leao teaches wherein the generated analytical data comprises remaining useful life data (Leao, Abstract, paragraph 0019-0020 where RU is remaining useful life.).

Regarding dependent claims 5, 12, and 19, Leao teaches wherein the visualization of the generated analytical data comprises a graph indicating corresponding probabilities of failure by the specific way of the failure mode for the lifetime of the physical instance of the equipment model (Leao, Fig. 7, Figs. 10A-12, paragraph 0030,  Figs. 10A-10B shows probability of failures for lifetime, paragraphs 0102-0104.). 

Regarding dependent claims 6, 13, and 20, Leao teaches wherein the visualization is generated based on a specific user-selected point on a curve of a graph (Leao, paragraphs 0010, 0075 where a selection of probability is made based on data point on curve in interval 708).

Regarding dependent claims 7 and 14, Leao teaches wherein the failure curve model comprises a parametric model (Claim term “parametric model” is not provided a special definition in specification and the terms ordinary and customary meaning from https://en.wikipedia.org/wiki/Parametric_model, last visited October 23, 2021 is “parametric model is a family of probability distributions that has a finite number of parameters”  (see MPEP 2111.01(V) “How to Determine the Meaning of a Claim Term”). Leao teaches that failure curve is probability distribution with finite number of parameters in paragraphs 0031 and 0035 where stored failure rates and lifetime probabilities are these models.  Also, Figs. 10A-10B shows failure curve model that is probability distribution function described in paragraphs 0102-0104. Leao teaches parametric model finite number of parameters in paragraph 0035 and paragraphs 0020-0021 “first model data is indicative of occurrences of an event of usage of the apparatus .

Conclusion
The prior art made of record in Form PTO-892 and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Kalech et al. (U.S. Publ. No. 2018/0173599 A1) teaches method for diagnosing and troubleshooting failures of each component in a system, a Model-Based Diagnosis (MBD) is used for computing the probability of causing a system failure, based on currently observed system behavior or on knowledge about the system's structure. Then the probability of causing a system failure is computed, based on its age and its survival curves. Then, it is determined whether a faulty component C should be fixed or replaced by minimizing future troubleshooting costs, being the costs of the process of diagnosing and repairing an observed failure.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/INDRANIL CHOWDHURY/Examiner, Art Unit 2114